Exhibit 10.5

SERVICE AGREEMENT

This Service Agreement (the “Agreement”) is on the 11th day of August, 2009 (the
“Effective Date”), by and between Chisholm Management, Inc. and Protechnics II,
Inc., jointly and severally (the “Chisholm Companies”), and Flotek Industries,
Inc., a Delaware corporation (the “Company”).

WHEREAS, it has been proposed that the Chisholm Companies provide services to
the Company;

NOW, THEREFORE, in consideration of the foregoing and the covenants,
representations and agreements set forth below, the Company and the Chisholm
Companies hereby agree as follows:

1. Retention. The Company hereby retains the Chisholm Companies, and the
Chisholm Companies hereby agree to render services to the Company, upon the
terms and conditions contained in this Agreement.

2. Term of the Agreement. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue until terminated in accordance with
Section 6.

3. Services to be Provided by the Chisholm Companies.

3.1. Scope, Responsibilities and Duties.

(a) The Chisholm Companies agree that they will each employ John Chisholm
throughout the term of this Agreement, and that they will each make John
Chisholm available to the Company to provide services (the “Services”) to the
Company so that the Company may have the benefit of the experience and knowledge
possessed by John Chisholm in assisting the Company with respect to its business
and operations as reasonably requested by the Board of Directors of the Company.

(b) The Services shall be performed at times and places selected by mutual
agreement of the Company and the Chisholm Companies within normal business
hours. The Chisholm Companies shall comply with all applicable laws and
regulations in the performance of the Services, including but not limited to
applicable securities laws.

(c) The Chisholm Companies shall make such periodic reports to the Company
relating to the Services as the Board of Directors of the Company may, from time
to time, reasonably request.

3.2. Non-exclusivity. Subject to the provisions of Sections 7 and 8 below, the
Chisholm Companies by reason of the obligations ascribed to it hereunder shall
not be limited in any manner in accepting other employment and performing
services for others, provided he fully performs his obligations hereunder.



--------------------------------------------------------------------------------

4. Compensation. As compensation for the Services to be provided by the Chisholm
Companies to the Company, the Company shall pay to the Chisholm Companies, and
the Chisholm Companies agrees to accept, a monthly fee of $24,000 payable to
Protechnics II, Inc., and a monthly fee of $8,000 payable to Chisholm
Management, Inc., payable on a weekly basis. In consideration for the services
rendered by the Chisholm Companies prior to the date of this Agreement, such
compensation shall be payable beginning on August 1, 2009. The Chisholm
Companies shall not be entitled to any other compensation for the Services to be
provided hereunder, except as provided herein. The Company shall not be
responsible for withholding from the compensation payable to the Chisholm
Companies any amounts for federal, state or local income taxes, social security
or state disability or unemployment insurance.

5. Expenses. Upon receipt of itemized vouchers, expense account reports and
supporting documents submitted to the Company in accordance with the Company’s
procedures then in effect and as approved by the Board of Directors of the
Company, the Company shall reimburse the Chisholm Companies for all reasonable
and necessary business expenses (including travel and entertainment expenses)
incurred ordinarily and necessarily by the Chisholm Companies in connection with
the performance of the Chisholm Companies’ duties hereunder. Notwithstanding the
foregoing, however, the Chisholm Companies shall not receive any reimbursement
for automobile or cellular telephone expenses.

6. Termination. The Company or the Chisholm Companies may terminate this
Agreement for reason at any time upon thirty days advance notice. This agreement
shall terminate immediately upon the election by the Company of a new Chief
Executive Officer. It is understood that termination of this Agreement shall not
relieve a party hereto from any liability which, at the time of such
termination, has already accrued to the other party. The following provisions
and all subsections therein shall survive any expiration or termination of this
Agreement: Sections 5, 6, 7, 8, 9.2, 10, 11, 12, 13, 14, 15, and 16. Except as
otherwise expressly provided in this Section 6, all other rights and obligations
of the parties shall terminate upon termination of this Agreement.

7. Confidential Information.

7.1. Acknowledgment of Proprietary Interest. As between the parties, the
Chisholm Companies agrees that all Confidential Information is a valuable,
special and unique asset of the Company’s business (and may constitute “trade
secrets” under the Uniform Trade Secrets Act and Texas state law), access to and
knowledge of which are essential to the performance of the Chisholm Companies’
duties hereunder. The Chisholm Companies acknowledges the proprietary interest
of the Company in all Confidential Information. The Chisholm Companies agree
that all Confidential Information learned by The Chisholm Companies in
connection with the provision of Services or otherwise, whether developed by the
Chisholm Companies alone or in conjunction with others or otherwise, is and
shall remain the exclusive property of the Company. The Chisholm Companies
acknowledge and agree that his disclosure or use of any Confidential Information
in violation of this Section 7 will result in irreparable injury and damage to
the Company.

 

2



--------------------------------------------------------------------------------

7.2. Confidential Information Defined. “Confidential Information” means all
confidential and proprietary information of the Company, written, oral or
computerized, as it may exist from time to time, including without limitation
(i) information derived from reports, investigations, experiments, research and
work in progress, (ii) methods of operation, (iii) market data, (iv) technology,
proprietary computer programs and code (in object code and source code format),
(v) drawings, designs, plans and proposals, (vi) marketing and sales programs,
(vii) client and supplier lists and any other information about the Company’s
relationships with others, (viii) historical financial information and financial
projections, (ix) network and system architecture, (x) all other formulae,
patterns, devices or compilations, concepts, ideas, materials and information
prepared or performed for or by the Company, and (xi) all information related to
the business plan, business, products, purchases or sales of the Company or any
of its suppliers and customers, other than information that is publicly
available.

7.3. Covenant Not To Divulge Confidential Information. The Company is entitled
to prevent the disclosure of Confidential Information. As a portion of the
consideration for the hiring of the Chisholm Companies and for the compensation
being paid to the Chisholm Companies by the Company, the Chisholm Companies
shall, at all times during the Term and thereafter, hold in strict confidence
and shall not disclose or allow to be disclosed to any person, firm or
corporation, other than to persons engaged by the Company to further the
business of the Company, and not to use except in the pursuit of the business of
the Company, the Confidential Information, without the prior written consent of
the Company. This Section 7 shall survive and continue in full force and effect
in accordance with its terms after, and will not be deemed to be terminated by,
any termination of this Agreement.

7.4. Return of Materials at Termination. In the event of any termination of this
Agreement for any reason, the Chisholm Companies shall promptly deliver to the
Company all property of the Company, including without limitation all documents,
data and other information containing, derived from or otherwise pertaining to
Confidential Information, or, with the permission of the Company, destroy such
materials. The Chisholm Companies shall not take or retain any property of the
Company, including without limitation any documents, data or other information,
or any reproduction or excerpt thereof, containing, derived from or pertaining
to any Confidential Information. The obligation of confidentiality set forth in
this Section 7 shall continue notwithstanding the Chisholm Companies’ delivery
of such documents, data and information to the Company.

 

3



--------------------------------------------------------------------------------

8. Relationship of the Parties.

8.1. The Chisholm Companies enter into this Agreement as, and shall continue to
be, an independent contractor. The parties agree that no employment
relationship, partnership, joint venture or other association shall be deemed
created by this Agreement. Under no circumstances shall either the Chisholm
Companies or john Chisholm look to the Company as the employer of any of them,
or as a partner, agent, or principal. The Chisholm Companies shall not be
entitled to any benefits accorded to the Company’s employees including, without
limitation, workers’ compensation, disability insurance, vacation or sick pay.

8.2. The Chisholm Companies shall have the entire responsibility to discharge
any and all of his obligations under federal, state or local laws, regulations
or orders now or hereafter in effect, relating to taxes, unemployment
compensation or insurance, social security, workers’ compensation, disability
pensions and tax withholdings (the “Tax Obligations”). The Chisholm Companies
hereby agree to indemnify and hold the Company harmless for any and all claims,
losses, costs, fees, liabilities, damages or injuries suffered by the Company
arising out of the Chisholm Companies’ or John Chisholm’s failure to properly
discharge the Tax Obligations.

9. Arbitration.

9.1. Any dispute regarding any aspect of this Agreement or any act which would
violate any provision in this Agreement (hereafter referred to as “arbitrable
dispute”) shall be resolved by an experienced arbitrator licensed to practice
law in the State of Texas and selected in accordance with the rules of the
American Arbitration Association, as the exclusive remedy for such dispute.
Judgment on any award rendered by such arbitrator may be entered in any court
having proper jurisdiction.

9.2. Should The Chisholm Companies or the Company institute any legal action or
administrative proceeding regarding any dispute or matter covered by this
Section by any method other than said arbitration, the responding party shall be
entitled to recover from the other party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.

10. Severability and Governing Law.

10.1. Should any of the provisions in this Agreement be declared or be
determined to be illegal or invalid, all remaining parts, terms or provisions
shall be valid, and the illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement.

 

4



--------------------------------------------------------------------------------

10.2. This Agreement is made and entered into in the State of Texas and shall in
all respects be interpreted, enforced and governed under the laws of Texas
without regard to the principles of conflicts of law.

11. Proper Construction.

11.1. The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties.

11.2. As used in this Agreement, the term “or” shall be deemed to include the
term “and/or” and the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires.

11.3. The paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

12. Entire Agreement. This Agreement is the entire agreement between the
Chisholm Companies and the Company and fully supersedes any and all prior
agreements or understandings between the parties pertaining to its subject
matter, including without limitation the Employment Agreement.

13. Notices. All notices, requests, demands and other communications called for
or contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given when personally delivered, on the date of transmission if
sent by facsimile, on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, postage prepaid, and properly
addressed as follows:

 

If to the Company:

  2930 West Sam Houston North   Houston, Texas 77043  

If to The Chisholm Companies:

  440 Louisiana   Suite 1818   Houston, Texas 77002

14. Amendments. This Agreement may not be amended, supplemented, canceled, or
discharged except by written instrument executed by the parties hereto.

15. Waivers. All waivers hereunder shall be in writing. No waiver by any party
hereto of any breach or anticipated breach of any provision of this Agreement by
any other party shall be deemed a waiver of any other contemporaneous,
preceding, or succeeding breach or anticipated breach, whether or not similar,
on the part of the same or any other party.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereby executed this Agreement as of
the day and year first written above.

 

FLOTEK INDUSTRIES, INC. By:   /s/ Jesse E. Neyman Name:   Jesse E. Neyman Title:
 

Chief Financial Officer

 

CHISHOLM MANAGEMENT, INC.

By:   /s/ John W. Chisholm Name:   John W. Chisholm Title:  

Managing Director

 

PROTECHNICS II, INC.

By:   /s/ John W. Chisholm Name:   John W. Chisholm Title:  

President

 

6